DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Sheet
The information disclosure statement (IDS) submitted on 12/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,906,677 (hereinafter “reference claims”). Although the claims at issue are not identical, they are not patentably distinct from each other because identical or equivalent language was used to convey a broader scope, as evidenced by the comparative analysis below. Note below that all limitations presently examined are identical to corresponding limitations in the reference claims (note the regular, not-underlined text portions). Where differences exist, note the underlined text portions, they .

Examined Claims
Reference (US 10,906,677) Claims
Claim 1. A device (1) for evacuating gas from a package (50) in a packaging apparatus, the package (50) having an open end (55), the open end (55) having a terminal portion (54), a non- terminal portion (52), and an intermediate portion (53) located between the terminal portion (54) and the non-terminal portion (52) of the open end (55), the device (1) comprising: 

a vacuum chamber (10) having an elongated opening (14) extending along a longitudinal axis of the vacuum chamber (10), the vacuum chamber (10) comprises a first sub-chamber (10-1, 10-2, 10-3) and a second sub-chamber (10-1, 10-2, 10-3), 


an evacuation means configured for providing the vacuum chamber (10) with an internal vacuum pressure that is lower than an ambient pressure outside the vacuum chamber (10), a means for moving (30) a package (50) relative to the vacuum chamber (10), and 

a control unit (60) programmed for: 

controlling the means for moving (30) to relatively move a package (50) to be evacuated with respect to the vacuum chamber (10), the package (50) and the means for moving (30) each being arranged with respect to the vacuum chamber (10) so that a main movement direction (40) of packages (50) placed on the means for moving (30) and the longitudinal axis of the vacuum chamber (10) are substantially parallel to one another, the package (50) to be evacuated being positioned so that, during the relative 

the device (1) further comprising a first guide belt (70) arranged along a length of the opening (14) and configured to contact the intermediate portion (53) of the open end (55) of the package (50) when passing through the opening (14), the first guide belt (70) having an inner surface (70i) and an outer surface (700), and 

a first drive configured to act on the first guide belt (70), 

wherein the control unit is further programmed to control the first drive to move the first guide belt (70) in the movement direction (40) along the length of the opening (14); 56D-45120-US2 

wherein the outer surface (700) of the first guide belt (70) is provided with a contoured shape comprising recesses (73); 

a second guide belt (72) arranged along a length of the opening (14) and configured to contact the intermediate portion (53) of the open end (55) of the package (50) when passing through the opening (14), the second guide belt (72) having an inner surface (72i) and an outer surface (72o), and 

a second drive configured to act on the second guide belt (72), wherein the control unit is 

the second guide belt (72) has the form of a closed loop running around first (103') and second (108') deflection rolls and along the length of the opening (14).


a vacuum chamber (10) having an elongated opening (14) extending along a longitudinal axis of the vacuum chamber (10), 





an evacuation means configured for providing the vacuum chamber (10) with an internal vacuum pressure that is lower than an ambient pressure outside the vacuum chamber (10), a means for moving (30) a package (50) relative to the vacuum chamber (10), and 

a control unit (60) programmed for: 

controlling the means for moving (30) to relatively move a package (50) to be evacuated with respect to the vacuum chamber (10), the package (50) and the means for moving (30) each being arranged with respect to the vacuum chamber (10) so that a main movement direction (40) of packages (50) placed on the means for moving (30) and the longitudinal axis of the vacuum chamber (10) are substantially parallel to one another, the package (50) to be evacuated being positioned so that, during the relative 

the device (1) further comprising a first guide belt (70) arranged along a length of the opening (14) and configured to contact the intermediate portion (53) of the open end (55) of Page 2 of 20Appl. No. 15/774,838 Response to Office Action mailed June 24, 2020 Response dated September 23, 2020 the package (50) when passing through the opening (14), the first guide belt (70) having an inner surface (70i) and an outer surface (700), and 

a first drive configured to act on the first guide belt (70), 

wherein the control unit is further programmed to control the first drive to move the first guide belt (70) in the movement direction (40) along the length of the opening (14); 

wherein the outer surface (700) of the first guide belt (70) is provided with a contoured shape comprising recesses (73); 

a second guide belt (72) arranged along a length of the opening (14) and configured to contact the intermediate portion (53) of the open end (55) of the package (50) when passing through the opening (14), the second guide belt (72) having an inner surface (72i) and an outer surface (720), and 

a second drive configured to act on the second guide belt (72), wherein the control unit is 

the second guide belt (72) has the form of a closed loop running around first (103') and second (108') deflection rolls and along the length of the opening (14).


	The same arguments presented above similarly apply to independent claims 15, 18, and 21 of the examined application, in reference to claims 13, 16, and 19 of the reference patent.
Below, the claims from the examined application are provided next to their requisite identical claim from the reference claims (US 10,906,677).
Examined Claims
Reference (US 10,906,677) Claims
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 12
Claim 9
Claim 13
Claim 11

Claim 10
Claim 16
Claim 14
Claim 17
Claim 15
Claim 19
Claim 17
Claim 20
Claim 18


Allowable Subject Matter
If the above Double Patenting rejections are overcome, then claims 1-21 would not be taught by the prior art for the following reasons:
Regarding claims 1, 15, and 21, the prior art fails to disclose or make obvious the claimed combination including the following features:
Hatchell (US 2007/0234683 A1) teaches an apparatus for extracting air from flexible packages, including a package conveyor and an extraction hood (Fig 4). However, Hatchell does not specifically teach a vacuum apparatus with belts for engaging the bags to be evacuated. Further, because Hatchell teaches the vacuum hood operates in a stationary manner, without the use of belts, one of ordinary skill in the art would not be motivated to modify Hatchell with the belts of Schenk (EP 0928270) to create openings in the bag openings to evacuate the packages.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
If the above Double Patenting rejections are overcome, claims 2-14 and 16-20, they would not be taught by the prior art due to their dependence from claims 1, 15, or 21 (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANDREW M TECCO/Primary Examiner, Art Unit 3731